Citation Nr: 1544059	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to a compensable initial evaluation for service-connected scar, status post right inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970, with subsequent service in the Delaware Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2012 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back condition, as well as entitlement to a compensable initial evaluation for service-connected scar, status post right inguinal hernia repair.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the claim of entitlement to service connection for a back condition, the Veteran has testified that he sustained a back injury while lifting a heavy tool box in his capacity as a diesel mechanic in the Army National Guard.  Significantly, a July 1985 Statement of Medical Examination and Duty Status indicated that the Veteran sustained hand and groin injuries when he slipped off a ladder while trying to unload a mechanical toolbox from the bed of a motor truck earlier in July 1985, and confirmed that the Veteran was on active duty for training (ACDUTRA) at the time of the injury.  The Veteran was later diagnosed as having moderate central disc herniation at L4-5.

The Board emphasizes that the Veteran has not been provided with a VA examination to determine the nature and etiology of his back disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The elements of McClendon are met in this case with respect to the issue of service connection for the claimed condition, as service records document an injury sustained during ACDUTRA which the Veteran claims caused his current back symptomatology.  However, the record does not contain a medical opinion as to the etiology of the Veteran's back disability.  Therefore, a VA examination is required.

With respect to the claim of entitlement to a compensable initial evaluation for service-connected scar, status post right inguinal hernia repair, the Veteran last underwent a VA scars examination in April 2012.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  Here, at his July 2015 Travel Board hearing, the Veteran's testimony reflected that the symptomatology associated with his service-connected status post right inguinal hernia repair scar was worse than reflected in the April 2012 examination report.  As these statements indicate that the Veteran's disability has worsened in severity since the previous examination, the Board finds an additional examination is warranted to determine the current nature and severity of the Veteran's service-connected scar, status post right inguinal hernia repair.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's back disability.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability began in service, was caused by service, or is otherwise related to his military service.  A complete rationale must be provided for any opinion offered.  In offering this opinion, the examiner is asked to comment on the documented accident and injury the Veteran sustained in July 1985 while on active duty for training (ACDUTRA).

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his scar, status post right inguinal hernia repair.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's scars.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner must identify any and all scars resulting from the Veteran's right inguinal hernia repair.  For each scar identified, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there are any disabling effects caused by the Veteran's scars.

A complete rationale for any opinion offered should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




